Citation Nr: 0032620	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-14 092A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical injury.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back syndrome with L5 defect.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to May 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

A review of the record reflects that additional action by the 
RO is necessary before the Board can proceed with appellate 
review.  On VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 1998, the veteran indicated that he 
wished to appear personally at a hearing held before a Member 
of the Board at a local VA office.  In September 2000, in 
view of the fact that the RO in Waco, Texas, had afforded the 
veteran a personal hearing in April 1998 before a hearing 
officer, the Board sought clarification in writing as to 
whether the veteran still wished to attend a hearing before 
the Board at a local VA office.  In a September 2000 letter, 
the Board informed the veteran that, if he did not respond 
within 30 days from the date of the letter, the Board would 
assume that he still wanted to be scheduled for such a 
hearing.  The veteran did not respond.
 


In light of the foregoing, this case is REMANDED to the RO 
for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in Waco, Texas, on the next 
available date.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion as to the 
ultimate determination warranted in this case.  The veteran 
is not required to act until further notified, but he may 
submit additional evidence and argument on the matters 
remanded by the Board to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 373 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



